       Case 4:20-cv-05130-FVS      ECF No. 11    filed 11/13/20   PageID.49 Page 1 of 2



1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

2
                                                                   Nov 13, 2020
3                                                                      SEAN F. MCAVOY, CLERK




4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     STASHA H.,
                                                   NO: 4:20-CV-05130-FVS
8                               Plaintiff,
                                                   ORDER DENYING REPORT AND
9           v.                                     RECOMMENDATION AS MOOT

10    ANDREW M. SAUL,
      COMMISSIONER OF SOCIAL
11    SECURITY,

12                              Defendant.

13

14         On August 7, 2020, Magistrate Judge Rodgers filed a Report and

15   Recommendation recommending that the Court deny Plaintiff’s application to

16   proceed in forma pauperis, and order Plaintiff to pay the full filing fee and

17   administrative fee within 30 days of the adoption of the report and

18   recommendation. ECF No. 4. On August 19, 2020, Plaintiff paid the full filing fee

19   of $400.00. Because Plaintiff paid the filing fee, the Court hereby denies the

20   Report and Recommendation, ECF No. 4, as moot.

21         Accordingly, IT IS HEREBY ORDERED:



     ORDER ~ 1
       Case 4:20-cv-05130-FVS         ECF No. 11   filed 11/13/20   PageID.50 Page 2 of 2



1          1. Magistrate Judge John T. Rodgers’ Report and Recommendation, ECF

2             No. 4, is DENIED as moot.

3    IT IS SO ORDERED The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel.

5          DATED November 13, 2020.

6
                                              s/Fred Van Sickle
7                                              Fred Van Sickle
                                        Senior United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER ~ 2
